Citation Nr: 9930827	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthralgia of 
multiple joints due to exposure to Agent Orange.

2.  Entitlement to service connection for a lung disorder due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1971 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claims 
for service connection for arthralgia of multiple joints and 
a lung disorder as secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
multiple joint arthralgia is due to Agent Orange exposure; 
nor is there any competent medical evidence that the veteran 
has a disease of the joints for which service connection may 
be presumed due to Agent Orange exposure.

2.  There is no competent medical evidence the veteran's lung 
disorder is due to Agent Orange exposure; nor is there any 
competent medical evidence that the veteran has a disease for 
which service connection may be presumed due to Agent Orange 
exposure, such as lung cancer.


CONCLUSIONS OF LAW

1.  The claim for service connection for multiple joint 
arthralgia as secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).

2.  The claim for service connection for a lung disorder as 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, a veteran may be entitled to service connection 
on a presumptive basis if he served in Vietnam and has been 
diagnosed with one of the diseases set forth at 38 C.F.R. 
§ 3.309(e).  If a veteran served in Vietnam between January 
1962 and May 1975, and he develops one of the presumptive 
diseases within the applicable time periods, such disease is 
presumed to have been caused by exposure to herbicides.  
38 C.F.R. § 3.307(a)(6).  Such diseases include lung cancer.  
38 C.F.R. § 3.309(e).

The veteran contends that he was exposed to Agent Orange 
during his service in Vietnam.  He states that he suffers 
from pain throughout his body, primarily affecting his 
joints, which pop and crack.  He also states that he suffered 
a collapsed lung shortly after coming home from Vietnam.  He 
attributes both of these problems to Agent Orange exposure in 
Vietnam.  


Multiple joint arthralgia

There are no complaints of or treatment for joint problems in 
service.  At the veteran's separation examination in April 
1972, his upper and lower extremities, his spine and other 
musculoskeletal system were noted to be normal.  The claims 
file also contains report of the veteran's enlistment 
examination for the U.S. Army Reserves, dated in June 1980.  
All systems were noted to be normal.  On the report of 
medical history, also dated in June 1980, the veteran 
responded "no" to the question of whether he had 
experienced any swollen or painful joints.  He reported no 
problems with bones or joints.

At his September 1982 VA examination, there were no 
complaints of joint pain noted.  The earliest record relating 
to the veteran's complaint of joint pain appears to be in 
March 1985.  Initially the veteran complained primarily of 
pain and other symptoms in his wrists and knees.  Arthritis 
was ruled out, but no definitive diagnosis was made.  In 
September 1985, x-rays performed of the bilateral heels, 
pelvis and sacroiliac joints, lumbosacral spine, and thoracic 
spine were all normal.

After numerous evaluations at the VA orthopedic and 
rheumatology clinics failed to reveal the etiology of the 
veteran's symptoms, he was referred to the immunology clinic, 
where he was evaluated on several occasions.  In April 1988, 
the examining physician noted his suspicion that the veteran 
had early ankylosing spondylitis, although the cervical spine 
and pelvis films were normal, making this less likely.  There 
is a record from the immunology clinic which indicates as a 
provisional diagnosis "polyarthralgia, myalgia-exposure to 
Agent Orange", but this diagnosis was not confirmed.  
Essentially, when the veteran was discharged from the 
immunology clinic in November 1988, the diagnosis of 
polyarthralgia of unknown etiology was continued.  On 
recommendation of the immunology clinic, an x-ray of the 
right knee was performed in November 1989 with normal 
findings.  X-rays were performed in 1987, 1988 and 1990 of 
the pelvis, all with normal findings and in 1989 of the 
shoulder, which was also normal.  The veteran was evaluated 
again by the immunology clinic in June 1990, again with 
inconclusive results.  The veteran was scheduled for a bone 
scan several times in mid- and late 1990, and failed to 
report.

At the veteran's Agent Orange examination in May 1989, he 
complained of joint pain, stiffness and swelling.  He could 
not localize it to specific joints.  No diagnosis was made 
and all laboratory tests were normal.

The Board, in its May 1997 remand opinion, requested that a 
VA examination be performed to determine, in part, whether 
the veteran's joint disorder could be attributed to Agent 
Orange exposure.  The examination was performed in June 1997.  
The VA examiner performed a review of the claims file.  The 
examiner reported the history provided by the veteran 
including the symptoms and the veteran's history of 
treatment.  The examiner noted that the veteran had had x-
rays of multiple joints, including the lumbosacral spine, the 
sacroiliac joints and shoulders and had had tests to 
determine underlying tissue pathology, all with negative 
results.  On physical examination, there were no objective 
symptoms, other than limitation of motion and stiffness of 
the left shoulder.  The examiner noted, however that the 
veteran had recently had a wide local excision for a 
recurrent skin cancer in this region which would likely cause 
immobility for a prolonged period.  All other joints had 
normal range of motion.  There was no muscle atrophy or 
tenderness and strength testing was symmetrically normal.  
Neurological responses were normal.  The examiner continued 
the diagnosis of "polyarthralgias of unclear etiology".  
The examiner stated that he was an occupational and 
environmental physician with personal knowledge of 
pesticides, including research in that area.  He stated that 
he had no knowledge of any association between arthralgias, 
without any other evidence of joint abnormality or connective 
tissue disease, and prior Agent Orange exposure.  As there 
was no history of myalgias and the muscle examination was 
normal, there was no evidence of connective tissue disease.

The veteran has not been diagnosed with one of the diseases 
enumerated at 38 C.F.R. § 3.309(e).  Thus, he is not entitled 
to service connection on a presumptive basis.  An alternative 
method for achieving service connection would be to show 
through competent medical evidence that exposure to Agent 
Orange was the cause of the veteran's joint disorder.  
However, as the veteran does not have one of these enumerated 
diseases, it cannot be presumed for the purpose of 
determining well-groundedness, that the veteran was actually 
exposed to Agent Orange.  See McCartt v. West, __ Vet. App. 
__, No. 97-1831, slip. op. at 6-7 (February 8, 1999).  In 
order to well-ground his claim, the veteran would need to 
produce evidence that he was exposed to Agent Orange, and he 
would also need to produce competent medical evidence of a 
nexus between his polyarthralgia and exposure to Agent 
Orange.  As the veteran has produced neither, his claim is 
not well grounded.


Lung disorder

Service medical records show that the veteran had an acute 
episode of bronchitis and upper respiratory infection in June 
1971 while on active duty.  A x-ray of the chest was taken 
and the lungs were noted to be clear.  There is no indication 
of any residuals of this episode and at the veteran's 
separation examination in April 1972 his lungs were noted to 
be normal.

Post-service medical records include a private clinical 
record dated in October 1978, which states that the veteran 
had sudden, severe chest pain while performing heavy lifting.  
The veteran denied any previous difficulties with chest pain, 
cough, hemoptysis or fever.  After physical examination by 
Dr. Williams, there was no definite diagnosis made, other 
than the general diagnosis of chest pain.  Possible diagnoses 
were muscle strain, rib fracture, spontaneous pneumothorax, 
and pulmonary embolism.  An x-ray of the chest showed an 
oligemia in the left upper lung zone.  Thromboembolic disease 
was a consideration on the basis of the films and a lung scan 
was recommended.  The claims file contains no further records 
pertaining to this episode.

In April 1980, the veteran was treated by Dr. Johnson with 
complaints of acute abdominal pain.  On examination, his 
lungs were clear.  It was determined that the pain was 
probably due to muscular spasm.

In September 1982, the veteran had a VA compensation and 
pension examination.  On physical examination, the lungs were 
clear to percussion and auscultation and no rales were heard.  
A history of a lung disorder was not reported and there was 
no diagnosis made pertaining to a lung disorder.

A September 1985 x-ray of the chest taken at the VAMC was 
normal.

The veteran had an Agent Orange examination in May 1989, 
including x-rays.  At the examination interview, the veteran 
reported a history of a pneumothorax in approximately 1973.  
On physical examination, his lungs were noted to be clear.  A 
May 1989 x-ray of the chest noted normal pulmonary 
vascularity.  Except for scattered granulomas and calcified 
right hilar nodes, the lungs were clear.  A June 1989 letter 
was sent to the veteran informing him that his examination 
and tests showed no obvious disease and there was no reason 
to suspect any health effects from exposure to Agent Orange.

In July 1989, the veteran had an upper respiratory infection.  
An x-ray of the chest was taken with normal results.

Report of a VA examination that was performed in June 1997 
notes a history reported by the veteran of an air in the 
chest, a probably spontaneous pneumothorax, shortly after his 
return from Vietnam.  The veteran did not recall specific 
treatment other than hospitalization.  The veteran further 
stated that he did not have any current complaints of chest 
pain, shortness of breath, cough, wheezing, and dyspnea on 
exertion or exercise beyond what he would expect.  On 
physical examination, the lungs were clear to percussion and 
auscultation without rales, rhonchi, wheezes or rubs.  There 
was no pleuritic chest pain, dyspnea on exertion, tachypnea 
or wheezing noted on auscultation.  His pulmonary function 
tests were normal.  There was no diagnosis of lung cancer or 
any other lung disorder.

The only lung disease for which service connection may be 
established on a presumptive basis due to Agent Orange 
exposure is lung cancer.  The record lacks any medical 
diagnosis of lung cancer.  Thus, service connection on a 
presumptive basis is not available.  As there is no current 
medical diagnosis for a lung disorder of any kind in the 
claims file, the veteran fails to satisfy the current 
disability pront of a well-grounded claim.  The veteran's 
claim for service connection for a lung disorder due to Agent 
Orange exposure is clearly not well grounded.


ORDER

Service connection for multiple joint arthralgias due to 
exposure to Agent Orange is denied.

Service connection for a lung disorder due to exposure to 
Agent Orange is denied.



REMAND

The Board notes that in a July 1999 rating decision, the RO 
denied the veteran's claim for service connection for a shell 
fragment wound to the left shoulder.  In an August 1999 
submission, the veteran noted his disagreement with that 
decision.   Therefore, this matter is REMANDED to the RO for 
the following further development:

The RO should issue a statement of the 
case (SOC) with respect to the veteran's 
claim for service connection for 
residuals of a shell fragment wound to 
the left shoulder.  The veteran and his 
representative should be furnished a copy 
of the SOC, and should be afforded an 
appropriate period of time in which to 
respond thereto.


The Board does not intimate any opinion as to the merits of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Nothing further is required of the 
appellant until further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







